Tobin v. Maier Elecs., Inc.., No. 66-2-12 Bncv (Wesley, J., June 24, 2014).
[The text of this Vermont trial court opinion is unofficial. It has been reformatted from the original. The accuracy of the text and the
accompanying data included in the Vermont trial court opinion database is not guaranteed.]

                                                     STATE OF VERMONT
SUPERIOR COURT                                                                                                  CIVIL DIVISION
Bennington Unit                                                                                         Docket No. 66-2-12 Bncv

                                       Tobin vs. Maier Electronics, Inc. et al

                                             ENTRY REGARDING MOTION

Count 1, Wrongful Employment Termination (66-2-12 Bncv)
Count 2, Wrongful Employment Termination (66-2-12 Bncv)
Count 3, Wrongful Employment Termination (66-2-12 Bncv)

Title:                Motion Reconsideration (Motion 7)
Filer:                Betty Tobin
Attorney:             Jeremy Dworkin
Filed Date:           May 27, 2014

Response filed on 06/04/2014 by Attorney Joel P. Iannuzzi for Defendant Caroline Maier

The motion is DENIED.

                     Decision and Order Denying Plaintiff’s Motion for Reconsideration

         On May 27, 2014, Plaintiff moved for reconsideration of the May 15, 2014 order that
partially granted summary judgment to Defendants. Specifically, Plaintiff argues the Court erred
in not considering all of the disputed facts that supported Plaintiff’s claim for intentional
infliction of emotional distress against Caroline Maier. Plaintiff also believes the Court failed to
consider her hostile work environment claim against Caroline Maier. Defendants opposed the
motion for reconsideration on June 4, 2014. Defendants argue Plaintiff seeks to reargue issues
the Court decided in its May 15, 2014 order. Defendants also assert the Court properly
determined the undisputed facts for these claims and the Court’s application was correct.

         Parties may seek reconsideration of an order. See In re SP Land Co., LLC, 2011 VT 104, ¶
16, 190 Vt. 418; Brislin v. Wilton, No. 2009-236, 2010 WL 712556, *3 (Vt. Feb. 2010). The Court
may reconsider its rulings where a party shows a manifest error of fact or law. See Brislin, 2010
WL 712556, *3. Motions to reconsider should not be used to allow a party a second chance to
raise its arguments. See id.

        Plaintiff emphasizes the brevity of the Court’s description of the requirements of a claim
for intentional infliction of emotional distress. Plaintiff fails, however, to consider the Court’s
discussion of the background, procedural history, and undisputed facts in this case. Under the
undisputed facts recognized by the Court, there is no basis for a reconsideration of the Court’s
conclusion that Plaintiff does not have a claim for intentional infliction of emotional distress
against Caroline Maier.
        Plaintiff also failed to establish the disputed facts she now seeks to use. To establish a
fact as disputed, a non-moving party must attach a statement of undisputed facts that
describes those facts with citations to the record. V.R.C.P. 56(c)(1)(A). A non-moving party must
address the undisputed facts of the moving party or the Court may treat the facts as
established. V.R.C.P. 56(e)(2). Here, Plaintiff did not address paragraph six of Defendants’
statement of undisputed facts. Moreover, her statement of disputed facts did not describe the
facts on which she now relies. Instead, Plaintiff referenced her affidavit and the Court found
much of that affidavit contradicted her deposition testimony. Under these circumstances, the
Court is not required to find that Plaintiff has demonstrated material facts which remain in
dispute.

        Plaintiff also seeks reconsideration of the Court’s evaluation of her claim under the
Vermont Fair Employment Practices Act. In paragraph 13 of her amended complaint, Plaintiff
asserted a claim against Caroline Maier for sex discrimination. The Court determined there was
insufficient evidence to support a claim of sex discrimination, because Caroline Maier’s alleged
actions do not fall under the definition of sexual harassment under 21 V.S.A. § 495d(13). The
Court will not reconsider its ruling because Plaintiff only rephrases arguments the Court
rejected in the May 15, 2014 order.

Order

         The Court DENIES Plaintiff’s motion for reconsideration.

So ordered.

Electronically signed on June 23, 2014 at 05:09 PM pursuant to V.R.E.F. 7(d).


______________________________________
John P. Wesley
Superior Court Judge




Notifications:
Jeremy Dworkin (ERN 4123), Attorney for Plaintiff Betty Tobin
Joel P. Iannuzzi (ERN 3722), Attorney for Defendant Maier Electronics, Inc.
Joel P. Iannuzzi (ERN 3722), Attorney for Defendant Siegfried Maier
Joel P. Iannuzzi (ERN 3722), Attorney for Defendant Caroline Maier
Stephen L. Saltonstall (ERN 3215), Attorney for party 1 Co-counsel
Neutral Mediator/Arbitrator/Evaluator Arthur J. O'Dea

wesley